DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the application.

Response to Argument
Regarding the 12/8/2020 amendment to the Drawings – Applicant amended Figure 4 and persuasively argued the amendment should be entered.  (See Applicant’s Remarks Page 7)  This is done below.
Applicant's arguments filed Dec. 8, 2020 have been fully considered but they are not persuasive.
Claim 1 is disclosed under § 102 by Hirsch et al.  Claim 1 recites:
Claim 1.  An ion exchanging unit . . . comprising . . . 
wherein the flow suppressing portion includes a pressing member placed on an upper surface of the types of ion exchange resins, and wherein the flow suppressing portion further includes an elastic member fixed to the pressing member at one end thereof, the pressing member enabling constant pressing of the types of ion exchange resins as the types of ion exchange resins shrink as the types of ion exchange resins are used longer and move downward.

Regarding Claim 1 (and with the claim language in bold-faced font) – Hirsch et al. discloses an ion exchanging unit (pure water system 10, when purification media 18 is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see [0083] and [0101]-[0102]) exchanging ions, as disclosed in Figure 3, contained in water (see Title) (See Title; Figures 1-3 and 8-11, and [0053]-[0055] and [0066]-[0068]; [0083]; and [0101]-[0102]), comprising . . . 
wherein the flow suppressing portion (flow suppressing portion includes cover assembly 22; second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092], particularly lines 10-12; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member” see [0113]; seal 48 which “can include any sealing device such as, but includes a pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and is also “sealingly engaged,” see [0092]) placed on an upper surface of the types of ion exchange resins (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]), and wherein the flow suppressing portion further includes an elastic member (elastic member includes seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and the elastic member also includes a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) fixed (because if the structure providing a “spring force” were not fixed to the pressing member, the “spring force” would not “assist in maintaining radial pins 42 received in slots” of the bayonet connection, see [00114])  to the pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) at one end thereof as disclosed in Figure 3, the pressing member enabling constant pressing of the types of ion exchange resins as the types of ion exchange resins shrink as the types of ion exchange resins are used longer and move downward, as disclosed at [00166]-[00172] and in Figures 3 and 19.  Specifically, “the shrinkage of media 18 within system 10 can result in leakage around diffuser plate 16” because, “When the water pressure pushes or forces bag 38 upwards in a piston like matter, the bag is forced upwards off of sealing engagement with plate 16 and rim 96, .
Regarding Claim 1 – Applicant argues that Hirsch et al. does not disclose the above limitations, specifically the recited “elastic member fixed to the pressing plate,” because “the first diffuser plate and the second diffuser plate are simply rigid structures including screens (mesh membrane 34) for water to pass through. Elastic structures deform and return to their original shape, much like the spring shown in the illustrated embodiment of the instant application.”  (See Applicant’s Remarks Pages 7-8)
These arguments are unpersuasive because the term “spring” does not appear in Claim 1, unlike Applicant is arguing.
These arguments are also unpersuasive because Hirsch et al. anticipates Claim 1, including the limitations under discussion.  (See Rejection for Claim 1 below)

Response to Amendment
Drawings
The drawings were received on Dec. 8, 2020.  These drawings are acceptable.  See “Response to Arguments” section above for the reasoning.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 1 (and Claim 5 and Claim 8) recites, “An ion exchanging unit . . . comprising . . . a plurality of types of ion exchange resins . . . the types of ion exchange resins."  “The types of ion exchange resins” is without the necessary antecedent basis. It is unclear how “the types of ion exchange resins" is related to the previously recited “plurality of types of ion exchange resins.”  In the interest of compact prosecution and in light of the Original Disclosure, the “plurality of types of ion exchange resins” and “the types of ion exchange resins” will be interpreted to be the same structure. (See Original Disclosure Figure 2 and Page 11, lines 10-13)
Claim 6 recites “the elastic member” without the necessary antecedent basis.  In the interest of compact prosecution and in light of the Original Disclosure, “the elastic member” will be interpreted to mean “an elastic member.”  (See Original Disclosure Page 4, lines 3-7; Figures 1-4, elastic member 30)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by  Hirsch et al. (WO-2015157680-A1, Oct.15, 2015, 71 pages).
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1 and 3 – Hirsch et al. discloses an ion exchanging unit (pure water system 10, when purification media 18 is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see [0083] and [0101]-[0102]) exchanging ions, as disclosed in Figure 3, contained in water (see Title) (See Title; Figures 1-3 and 8-11, and [0053]-[0055] and [0066]-[0068]; [0083]; and [0101]-[0102]), comprising:
a container (tank 14) for storing a plurality of types of ion exchange resins in a bead-like shape, the types of ion exchange resins having different specific gravities, in a state in which the plurality of types of ion exchange resins are mixed with each other (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]);
a water supplying path (water supplying path disclosed by flow arrows in Figure 3, see Title for “water”) through which to supply water to the container (See Figure 3);
a pure water discharging path (pure water discharging path shown by flow arrows in Figure
3, see Title for “pure water”) through which to discharge water which has been ion-exchanged by the types of ion exchange resins, from the container (See Figure 3); and
a flow suppressing portion (flow suppressing portion includes cover assembly 22; second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092], particularly lines 10-12; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member” see [0113]; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) suppressing flow of the types of ion exchange resins by pressing downward on the types of ion exchange resins stored in the container from above, since the second diffuser plate 20 is held in position (i.e. attached to the cover assembly 22, see [0092], particularly lines 6-10, and [0167]) pressing downward on the ion exchange resins stored in the container from above and the first diffuser plate 16 becomes floating diffuser 116, which dynamically floats into position (see [0167]), pressing upward on the ion exchange resins stored in the container (see [0167]-[0172]), in order to suppress flow, i.e. in order to “to mitigate the leakage or flow of water around an external dimension of plates 16, 20” see [0092], lines 6-10 (See Figure 3),
wherein the flow suppressing portion (flow suppressing portion includes cover assembly 22; second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092], particularly lines 10-12; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member” see [0113]; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) includes a pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) placed on an upper surface of the types of ion exchange resins (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]), and wherein the flow suppressing portion further includes an elastic member (elastic member includes seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and the elastic member also includes a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) fixed (because if the structure providing a “spring force” were not fixed to the pressing member, the “spring force” would not “assist in maintaining radial pins 42 received in slots” of the bayonet connection, see [00114]) to the pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) at one end thereof as disclosed in Figure 3, the pressing member enabling constant pressing of the types of ion exchange resins as the types of ion exchange resins shrink as the types of ion exchange resins are used longer and move downward, as disclosed at [00166]-[00172] and in Figures 3 and 19.  Specifically, “the shrinkage of media 18 within system 10 can result in leakage around diffuser plate 16” because, “When the water pressure pushes or forces bag 38 upwards in a piston like matter, the bag is forced upwards off of sealing engagement with plate 16 and rim 96, allowing water to flow between the bag and the plate towards the inner surface of tank 14. . . . Advantageously, system 10 can also be used with a dynamic diffuser plate to further improve the percent of media 18 that is utilized . . . water pressure acting on diffuser 116 forces the diffuser against the media (not shown [in Fig. 19]) whether free or in a bag (not shown [in Fig. 19]) to keep the diffuser pressed against the media” (see Figures 3 and 19, and [0166]-[0167]).
Additional Disclosures Include:
Claim 3 – Hirsch et al. discloses the ion exchanging unit according to Claim 1, wherein the pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) includes a plate (second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092]) having an area smaller than an area of an upper surface of the types of ion exchange resins (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]) stored in the container (tank 14), because otherwise the plate would not “slide” (see [0092], lines 10-12) (See Figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. as applied to Claim 1 (for Claim 2), in further view of Heydecke et al. (US-20140116950-A1, May 1, 2014).
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 2 – Hirsch et al. discloses the ion exchanging unit according to Claim 1, but does not teach wherein the elastic member comprises a coil spring.  However, Hirsch et al. discloses:
In some embodiments, seal 48 is configured to assist in maintaining upper and lower rims 40, 44 engaged to one another in a fluid tight manner by, for example, provide a spring force to the bayonet connection and/or a frictional force sufficient to assist in maintaining radial pins 42 received in slots.  (See Hirsch et al. [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F, emphasis added)

In other words, Hirsch et al. discloses the elastic member is fixed to the pressing member (see Rejection for Claim 1) and the elastic member is between the lid, i.e. cover assembly 22, with the slots, and the container, i.e. tank 14, with the radial pins “to assist in maintaining radial pins 42 received in slots.”
Like Hirsch et al., Heydecke et al. discloses an ion exchanging unit (Figures 1a-b, sorption bed SB, “at least one sorption material may comprise an ion exchange material” see [0014], lines 1-2) with an elastic member (Figures 1a-b, coiled spring labeled “FC” of the “piston,” see [0092], lines 1-9, disclosing the “piston” having “an elastic force like a spring force”) fixed to a pressing member (Figures 1a-b, pressing member labeled “ML” of the “piston”, see [0092], lines 1-9) at one end thereof,
the pressing member enabling constant pressing of the types of ion exchange resins as the types of ion exchange resins shrink as the types of ion exchange resins are used longer and move downward (as recited in Claim 1),

since, “Depending on the volume change of the sorption material the piston is movable in the container and may move up and down” see [0092], lines 14-16.  (See Rejection for Claim 1 above, for what Hirsch et al. discloses)  Heydecke et al. further teaches:
A).	Wherein the elastic member comprises a coil spring (coiled spring labeled “FC” of the “piston,” see [0092], lines 1-9, disclosing the “piston” having “an elastic force like a spring force”) (See Heydecke et al. Figures 1a-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Hirsch et al. elastic member:
wherein the elastic member comprises a coil spring,
as taught by Heydecke et al. since:
1).	Hirsch et al. discloses such an elastic member with a “spring force,” the elastic member fixed to the pressing member, the elastic member located between the disclosed lid and container, but Hirsch et al. does not explicitly teach that the shape of the disclosed elastic member is a coiled spring (see two paragraphs up);
2).	Like Hirsch et al., Heydecke et al. discloses an ion exchanging unit with an elastic member fixed to a pressing member at one end thereof (see above paragraph),
3).	Heydecke et al. further teaches the elastic member is in the shape of coiled spring and states that such an elastic member / pressing member forms a piston.  “[T]he piston is movable in the container and may move up and down” “[d]epending on the volume change of the sorption material (the disclosed types of ion exchange resins)” in the container, and, “Thus, the volume in the container available to the sorption bed will always precisely match the volume of the sorption bed,” [0092], lines 14-16, [0014], lines 1-2, [0018], lines 9-11, and Figures 1a-b – which is the same reason Hirsch et al. is employing the elastic member with the spring force, (see Rejection for Claim 1 for where Hirsch et al. discloses “the elastic member fixed to the pressing member” to form a piston, and “enabling constant pressing of the types of ion exchange resins as the types of ion exchange resins shrink as the types of ion exchange resins are used longer and move downward”).  Moreover, absent persuasive evidence that a particular shape is significant, the coiled spring shape is a matter of choice.
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 8 – Hirsch et al. discloses an ion exchanging unit (pure water system 10, when purification media 18 is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see [0083] and [0101]-[0102]) exchanging ions, as disclosed in Figure 3, contained in water (see Title) (See Title; Figures 1-3 and 8-11, and [0053]-[0055] and [0066]-[0068]; [0083]; and [0101]-[0102]), comprising:
a container (tank 14) for storing a plurality of types of ion exchange resins in a bead-like shape, the types of ion exchange resins, wherein the plurality of types of ion exchange resins are mixed (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]);
a water supplying path (water supplying path disclosed by flow arrows in Figure 3, see Title for “water”) through which to supply water to the container (See Figure 3);
a pure water discharging path (pure water discharging path shown by flow arrows in Figure
3, see Title for “pure water”) through which to discharge water which has been ion-exchanged by the types of ion exchange resins, from the container (See Figure 3); and
a flow suppressing portion (flow suppressing portion includes cover assembly 22; second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092], particularly lines 10-12; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member” see [0113]; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) suppressing flow of the types of ion exchange resins by pressing downward on the types of ion exchange resins stored in the container from above, since the second diffuser plate 20 is held in position (i.e. attached to the cover assembly 22, see [0092], particularly lines 6-10, and [0167]) pressing downward on the ion exchange resins stored in the container from above and the first diffuser plate 16 becomes floating diffuser 116, which dynamically floats into position (see [0167]), pressing upward on the ion exchange resins stored in the container (see [0167]-[0172]), in order to suppress flow, i.e. in order to “to mitigate the leakage or flow of water around an external dimension of plates 16, 20” see [0092], lines 6-10 (See Figure 3), 
wherein the flow suppressing portion (flow suppressing portion includes cover assembly 22; second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092], particularly lines 10-12; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member” see [0113]; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) includes a pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) placed on an upper surface of the types of ion exchange resins (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102])), and
a coil spring (a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) is fixed (because if the structure providing a “spring force” were not fixed to the pressing member, the “spring force” would not “assist in maintaining radial pins 42 received in slots” of the bayonet connection, see [00114]) to the pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) enabling constant pressing of the types of ion exchange resins (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]) as disclosed at [00166]-[00172] and in Figures 3 and 19.  Specifically, “the shrinkage of media 18 within system 10 can result in leakage around diffuser plate 16” because, “When the water pressure pushes or forces bag 38 upwards in a piston like matter, the bag is forced upwards off of sealing engagement with plate 16 and rim 96, allowing water to flow between the bag and the plate towards the inner surface of tank 14. . . . Advantageously, system 10 can also be used with a dynamic diffuser plate to further improve the percent of media 18 that is utilized . . . water pressure acting on diffuser 116 forces the diffuser against the media (not shown [in Fig. 19]) whether free or in a bag (not shown [in Fig. 19]) to keep the diffuser pressed against the media” (see Figures 3 and 19, and [0166]-[0167]).
Hirsch et al. discloses:
In some embodiments, seal 48 is configured to assist in maintaining upper and lower rims 40, 44 engaged to one another in a fluid tight manner by, for example, provide a spring force to the bayonet connection and/or a frictional force sufficient to assist in maintaining radial pins 42 received in slots.  (See Hirsch et al. [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F, emphasis added)

In other words, Hirsch et al. discloses the structure providing a spring force, is fixed to the pressing member (see Rejection for Claim 8) and the structure providing a spring force, is between the lid, i.e. cover assembly 22, with the slots, and the container, i.e. tank 14, with the radial pins “to assist in maintaining radial pins 42 received in slots.”
Like Hirsch et al., Heydecke et al. discloses an ion exchanging unit (Figures 1a-b, sorption bed SB, “at least one sorption material may comprise an ion exchange material” see [0014], lines 1-2) with a structure providing a spring force (Figures 1a-b, coiled spring labeled “FC” of the “piston,” see [0092], lines 1-9, disclosing the “piston” having “an elastic force like a spring force”) fixed to a pressing member (Figures 1a-b, pressing member labeled “ML” of the “piston”, see [0092], lines 1-9) at one end thereof,
enabling constant pressing of the types of ion exchange resins (as recited in Claim 8),
since, “Depending on the volume change of the sorption material the piston is movable in the container and may move up and down” see [0092], lines 14-16.  (See Rejection for Claim 8 above, for what Hirsch et al. discloses)  Heydecke et al. further teaches that the structure providing a spring force is:
a coil spring (coiled spring labeled “FC” of the “piston,” see [0092], lines 1-9, disclosing the “piston” having “an elastic force like a spring force”) (See Heydecke et al. Figures 1a-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Hirsch et al. structure providing a spring force in the form of:
a coiled spring,
as taught by Heydecke et al. since:
1).	Hirsch et al. discloses such a structure providing a “spring force,” the structure providing a “spring force” fixed to the pressing member, the structure providing a “spring force” located between the disclosed lid and container, but Hirsch et al. does not explicitly teach that the shape of the disclosed structure providing a “spring force” is a coiled spring (see two paragraphs up);
2).	Like Hirsch et al., Heydecke et al. discloses an ion exchanging unit with a structure providing a “spring force” fixed to a pressing member at one end thereof (see above paragraph),
3).	Heydecke et al. further teaches the structure proving a “spring force” is in the shape of coiled spring and states that such a structure providing a “spring force” / pressing member forms a piston.  “[T]he piston is movable in the container and may move up and down” “[d]epending on the volume change of the sorption material (the disclosed types of ion exchange resins)” in the container, and, “Thus, the volume in the container available to the sorption bed will always precisely match the volume of the sorption bed,” [0092], lines 14-16, [0014], lines 1-2, [0018], lines 9-11, and Figures 1a-b – which is the same reason Hirsch et al. is employing the structure providing a “spring force,” (see Rejection for Claim 8 for where Hirsch et al. discloses “the elastic member fixed to the pressing member” to form a piston, and “enabling constant pressing of the types of ion exchange resins”).  Moreover, absent persuasive evidence that a particular shape is significant, the coiled spring shape is a matter of choice.

Claim 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. as applied to Claim 1 (for Claim 4), in further view of Horii et al. (JP-5050372-B2, Oct. 17, 2012).
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Claim 4 – Hirsch et al. discloses the ion exchanging unit according to Claim 1, further comprising a lid member (cover assembly 22) removably attachable to the container (tank 14), as disclosed at [00112] and Figures 1-2 and 7A-F, wherein . . . the pure water discharging path (pure water discharging path shown by flow arrows in Figure 3, see Title for “pure water”) extends through the lid member, but does not teach wherein the water supplying path (water supplying path disclosed by flow arrows in Figure 3, see Title for “water”) extends through the lid member.
Like Hirsch et al., Horii et al. discloses an ion exchanging unit (Figure 4, ion exchange resin device 90, and Title, “Ion Exchange Resin Device”) with a container (container 10) having an water supplying path (water supplying path through water inlet 12, see [0003]) and a pure water discharging path (water discharge path out water outlet 13, via water collecting path 20, see [0003]), as disclosed at [0001]-[0004] and Figure 4.  (See Rejection for Claim 1 above for what Hirsch et al. discloses) Horii et al. further teaches:
wherein the water supplying path (water supplying path through water inlet 12, see [0003]) and the water discharging path (water discharge path out water outlet 13, via water collecting path 20, see [0003]) extend through the lid member (head portion 11) (see Horii et al. Figure 4),
as is “conventional,” and that “[s]uch an ion exchange resin device 90 is also referred to as a ‘cylinder type’, and the container 10 can be easily removed and moved, and is widely used as a cartridge type ion exchange resin device” (see [0001]-[0004] and Figure 4).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Hirsch et al. water supplying path and the Hirsch et al. pure water discharging path:
wherein the water supplying path and the water discharging path extend through the lid member,

as taught by Horii et al., since Horii et al. states that such an arrangement is “conventional,” and that “[s]uch an ion exchange resin device 90 is also referred to as a ‘cylinder type’, and the container 10 can be easily removed and moved, and is widely used as a cartridge type ion exchange resin device” (see Horii et al. Figure 4 and [0001]-[0004]).  Hirsch et al. would be interested in constructing the disclosed ion exchanging unit with the water supplying path and water discharging path as taught by Horii et al., in order to sell into the large market of “conventional” and “widely used” ion exchanging units.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Claims 5 and 7 – Hirsch et al. discloses an ion exchanging unit (pure water system 10, when purification media 18 is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see [0083] and [0101]-[0102]) exchanging ions, as disclosed in Figure 3, contained in water (see Title) (See Title; Figures 1-3 and 8-11, and [0053]-[0055] and [0066]-[0068]; [0083]; and [0101]-[0102]), comprising:
a container (tank 14) for storing a plurality of types of ion exchange resins in a bead-like shape, the types of ion exchange resins, wherein the plurality of types of ion exchange resins are mixed (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]);
a water supplying path (water supplying path disclosed by flow arrows in Figure 3, see Title for “water”) through which to supply water to the container (See Figure 3);
a pure water discharging path (pure water discharging path shown by flow arrows in Figure 3, see Title for “pure water”) through which to discharge water which has been ion-exchanged by the types of ion exchange resins, from the container (See Figure 3); and
a flow suppressing portion (flow suppressing portion includes cover assembly 22; second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092], particularly lines 10-12; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member” see [0113]; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) suppressing flow of the types of ion exchange resins by pressing downward on the types of ion exchange resins stored in the container from above, since the second diffuser plate 20 is held in position (i.e. attached to the cover assembly 22, see [0092], particularly lines 6-10, and [0167]) pressing downward on the ion exchange resins stored in the container from above and the first diffuser plate 16 becomes floating diffuser 116, which dynamically floats into position (see [0167]), pressing upward on the ion exchange resins stored in the container (see [0167]-[0172]), in order to suppress flow, i.e. in order to “to mitigate the leakage or flow of water around an external dimension of plates 16, 20” see [0092], lines 6-10 (See Figure 3),
wherein the flow suppressing portion (flow suppressing portion includes cover assembly 22; second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14” see [0092], particularly lines 10-12; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member” see [0113]; seal 48 which “can include any sealing device such as, but not limited to, an O-ring, an X-ring, a molded in thermoplastic elastomer (TPE) or silicon member,” see [0113]; and a structure providing “a spring force” between the lid, i.e. cover assembly 22, and the container, i.e. tank 14, with the pressing member, i.e. second diffuser plate 20, in-between the lid and the container, see [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F) includes a pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) placed on an upper surface of the types of ion exchange resins (plurality of types of ion exchange resins disclosed is purification media 18 that is “a plurality of deionizing resin beads (i.e. loose resin) such as, but not limited to mixed bed resin . . .” see Figures 2-3 and [0101]-[0102]), the pressing member enabling constant pressing of the types of ion exchange resins, as disclosed at [00166]-[00172] and in Figures 3 and 19.  Specifically, “the shrinkage of media 18 within system 10 can result in leakage around diffuser plate 16” because, “When the water pressure pushes or forces bag 38 upwards in a piston like matter, the bag is forced upwards off of sealing engagement with plate 16 and rim 96, allowing water to flow between the bag and the plate towards the inner surface of tank 14. . . . Advantageously, system 10 can also be used with a dynamic diffuser plate to further improve the percent of media 18 that is utilized . . . water pressure acting on diffuser 116 forces the diffuser against the media (not shown [in Fig. 19]) whether free or in a bag (not shown [in Fig. 19]) to keep the diffuser pressed against the media” (see Figures 3 and 19, and [0166]-[0167]).
Hirsch et al. discloses the claimed invention except for the water collecting pipe:
wherein a water collecting pipe of the pure water discharge path passes through the pressing member.

However, Hirsch et al. discloses:
the pure water discharge path (pure water discharging path shown by flow arrows in Figure 3, see Title for “pure water”) passes through the pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]), as shown in Hirsch et al. Figure 3, and
a water supplying path (water supplying path disclosed by flow arrows in Figure 3, see Title for “water”) through which to supply water to the container (See Hirsch et al. Figure 3) (See Rejection for Claim 5 above).
Like Hirsch et al., Horii et al. discloses an ion exchanging unit (Figure 4, ion exchange resin device 90, and Title, “Ion Exchange Resin Device”) with a container (container 10) having an water supplying path (water supplying path through water inlet 12, see [0003]) and a pure water discharging path (water discharge path out water outlet 13, via water collecting path 20, see [0003]), as disclosed at [0001]-[0004] and Figure 4.  (See Rejection for Claim 5 above for what Hirsch et al. discloses)  Horii et al. further teaches:
wherein a water collecting pipe (water collecting path 20) of the pure water discharge path (water discharge path out water outlet 13, via water collecting path 20, see [0003]) passes through the top of the ion exchange resin 50 (analogous to through the pressing plate) towards the water outlet 13 at the top of the ion exchange resin device 90 (see Horii et al. Figure 4), and
a water supply path (water supplying path through water inlet 12, see [0003]),
as is “conventional,” and that “[s]uch an ion exchange resin device 90 is also referred to as a ‘cylinder type’, and the container 10 can be easily removed and moved, and is widely used as a cartridge type ion exchange resin device” (see [0001]-[0004] and Figure 4).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Hirsch et al. water supplying path and the Hirsch et al. pure water discharging path, as taught by Horii et al. in Figure 4:
wherein a water collecting pipe of the pure water discharge path passes through the top of the ion exchange resin 50 (analogous to through the pressing plate) towards the water outlet 13 at the top of the ion exchange resin device 90 (see Horii et al. Figure 4), and
wherein a water supply path enters at the top of the ion exchange unit,
 
as taught by Horii et al., since Horii et al. states that such an arrangement of the pure water discharge path and the water supply path is “conventional,” and that “[s]uch an ion exchange resin device 90 is also referred to as a ‘cylinder type’, and the container 10 can be easily removed and moved, and is widely used as a cartridge type ion exchange resin device” (see Horii et al. Figure 4 and [0001]-[0004]).  Hirsch et al. would be interested in constructing the disclosed ion exchanging unit with the water supplying path and water discharging path as taught by Horii et al., in order to sell into the large market of “conventional” and “widely used” ion exchanging units.
Additional Disclosures Include:
Claim 7 – Hirsch et al. discloses the ion exchanging unit according to Claim 5, wherein the pressing member (pressing member includes second diffuser plate 20, when “plate 20 [is] configured to slide within tank 14,” and also be “sealingly engaged,” see [0092]) is deformable, because “diffuser plates 16, 20 (the disclosed pressing member) can be removably sealingly engaged . . . to mitigate the leakage or flow of water around an external dimension of plates 16, 20 . . . and . . . can also be configured to slide within tank 14 (the disclosed container),” see [0092], lines 6-12, and is configured to pass through an opening of the container (tank 14), as disclosed in Figures 1-2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al., in view of Horii et al., as applied to Claim 5 above, in further view of Heydecke et al..
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 6 – Hirsch et al., in view of Horii et al., disclose the ion exchanging unit according to Claim 5, but does not teach wherein the elastic member comprises a coil spring and does not teach the coil spring having a winding portion through which the water collecting pipe of the pure water discharging path passes in the center thereof.
Regarding the elastic member – Hirsch et al. discloses:
In some embodiments, seal 48 is configured to assist in maintaining upper and lower rims 40, 44 engaged to one another in a fluid tight manner by, for example, provide a spring force to the bayonet connection and/or a frictional force sufficient to assist in maintaining radial pins 42 received in slots.  (See Hirsch et al. [00114], Figures 3 and 7A-F, particularly Figures 3, 7A, and 7F, emphasis added)

In other words, Hirsch et al. discloses the elastic member is fixed to the pressing member (see Rejection for Claim 5) and the elastic member is between the lid, i.e. cover assembly 22, with the slots, and the container, i.e. tank 14, with the radial pins “to assist in maintaining radial pins 42 received in slots.”
Like Hirsch et al., Heydecke et al. discloses an ion exchanging unit (Figures 1a-b, sorption bed SB, “at least one sorption material may comprise an ion exchange material” see [0014], lines 1-2) with an elastic member (Figures 1a-b, coiled spring labeled “FC” of the “piston,” see [0092], lines 1-9, disclosing the “piston” having “an elastic force like a spring force”) fixed to a pressing member (Figures 1a-b, pressing member labeled “ML” of the “piston”, see [0092], lines 1-9) at one end thereof,
the pressing member enabling constant pressing of the types of ion exchange resins (as recited in Claim 5),

since, “Depending on the volume change of the sorption material the piston is movable in the container and may move up and down” see [0092], lines 14-16.  (See Rejection for Claim 5 above, for what Hirsch et al. discloses)  Heydecke et al. further teaches:
wherein the elastic member comprises a coil spring (coiled spring labeled “FC” of the “piston,” see [0092], lines 1-9, disclosing the “piston” having “an elastic force like a spring force”) (See Heydecke et al. Figures 1a-b),
such that Hirsch et al., in view of Horii et al., in view of Heydecke et al., disclose:
the coil spring (the Hirsch et al. elastic member, see Rejection for Claim 5 above, in the form of a coil spring, as taught by Heydecke et al.) having a winding portion through which the water collecting pipe of the pure water discharging path (the water collecting pipe of the pure water discharging path, as taught et al. by Horii et al., see Rejection for Claim 5 above) passes in the center thereof since the water collecting pipe is in the center of the pressing plate (see Rejection for Claim 5 above) and the elastic member in the form of a coil spring on the pressing plate, is centered on the pressing plate and has an empty center to accommodate the water collecting pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Hirsch et al. elastic member:
wherein the elastic member comprises a coil spring,
as taught by Heydecke et al., such that Hirsch et al., in view of Horii et al., in view of Heydecke et al., disclose:
the coil spring having a winding portion through which the water collecting pipe of the pure water discharging path passes in the center thereof,

since:
1).	Hirsch et al. discloses such an elastic member with a “spring force,” the elastic member fixed to the pressing member, the elastic member located between the disclosed lid and container, but Hirsch et al. does not explicitly teach that the shape of the disclosed elastic member is a coiled spring (see two paragraphs up);
2).	Like Hirsch et al., in view of Horii et al., Heydecke et al. discloses an ion exchanging unit with an elastic member fixed to a pressing member at one end thereof (see above paragraph),
3).	Heydecke et al. further teaches the elastic member is in the shape of coiled spring and states that such an elastic member / pressing member forms a piston.  “[T]he piston is movable in the container and may move up and down” “[d]epending on the volume change of the sorption material (the disclosed types of ion exchange resins)” in the container, and, “Thus, the volume in the container available to the sorption bed will always precisely match the volume of the sorption bed,” [0092], lines 14-16, [0014], lines 1-2, [0018], lines 9-11, and Figures 1a-b – which is the same reason Hirsch et al., in view of Horii et al., are employing the elastic member with the spring force, (see Rejection for Claim 5 for where Hirsch et al. discloses “the elastic member fixed to the pressing member” to form a piston, and “enabling constant pressing of the types of ion exchange resins as the types of ion exchange resins shrink as the types of ion exchange resins are used longer and move downward”).  Moreover, absent persuasive evidence that a particular shape is significant, the coiled spring shape is a matter of choice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al., in view of Heydecke et al. as applied to Claim 8 above, in further view of Horii et al.
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 9 – Hirsch et al., in view of Heydecke et al., disclose the ion exchanging unit according to Claim 8, and Hirsch et al., in view of Heydecke et al., in view of Horii et al., disclose the ion exchanging unit further comprising a lid member removably attachable to the container, wherein the water supplying path and the pure water discharging path extend through the lid member.  (See Rejection for Claim 4 above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/13/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779